In re: Cleveland, Susan; — Plaintiff; Applying For Writ of Certiorari and/or Review, Parish of Livingston, 21st Judicial District Court Div. F, No. 129,314; to the Court of Appeal, First Circuit, No. 2013 CA 0165.
Prior report: 135 So.3d 1176, 2014 WL 998507.
I,WRIT GRANTED IN PART. Insofar as the court of appeal found the foreclosure was not wrongful and reversed the trial court personal damage award without finding manifest error in the trial court ruling, that part of the court of appeal decision is reversed and the trial court damage award is reinstated. Arias v. Stolthaven New Orleans, L.L.C., 08-1111 (La.5/5/09), 9 So.3d 815. In all other respects the writ is denied. The case is remanded to the TC for further proceedings.
WEIMER, J., would grant and docket.
CLARK, J., would deny.